                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF MONTANA BILLINGS DIVISION

 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE

 V.
                                                                          Case Number: CR 18-82-BLG-SPW-1
 FRANKLIN PAUL MCINTYRE                                                   USM Number: 17310-046
                                                                          David A. Merchant, II
                                                                          Defendant's Attorney


THE DEFENDANT:
 IZI pleaded guilty to count(s)                         1
 □    pleaded nolo contendere to count(s) which
      was accepted by the court
 □    was found guilty on count(s) after a plea of
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section/ Nature of Offense                                                              Offense Ended   Count
 18:922G.F Prohibited Person In Possession Of A Firearm; 18:924(D) Forfeiture                    01/17/2018      1
 Allegation




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 □
 X    Count(s) 2 □x is □ are dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                            May 9, 2019
                                                            Date of Imposition of Judgment




                   FILED                                    Signature of Judge

                                                            Susan P. Watters
                       MAY O 9 2019                         United States District Jud e
                                                            Name and Title of Judge
                   Clerk. u s District Court
                     District Of Montana                    Ma 9 2019
                            Billings                        Date
